Citation Nr: 1524041	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition. 

2. Entitlement to service connection for a lumbar spine condition.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychogenic pain disorder with depression.

4. Entitlement to service connection for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 until February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  Subsequent to the hearing, he submitted additional evidence regarding his appeal.  A waiver of RO review of this evidence was submitted.  See 38 C.F.R. § 20.1304 (2014).

Although the RO reopened these claims and denied them on the merits, the question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1(1995). 

While the RO specifically denied a claim for service connection for PTSD, the record reflects that the Veteran has been diagnosed with numerous psychiatric disabilities including depressive disorder and generalized anxiety disorder.  The U S Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet App 1 (2009).  Thus, the Board has recharacterized the Veteran's claim for service connection as a claim for entitlement to service connection for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder. 

The issues of entitlement to service connection for a lumbar spine condition and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2002 rating decision, the RO denied to reopen the Veteran's claims for service connection for a lumbar spine condition and a psychogenic pain disorder with depression.  The Veteran did not appeal this rating decision or submit new and material evidence within one year.

2. In June 2011, the Veteran filed to reopen his claims for service connection for a lumbar spine condition and a psychogenic pain disorder with depression. 

3. The evidence received since the November 2002 rating decision as to the issues of entitlement to service connection for a psychogenic pain disorder with depression and entitlement to service connection for a lumbar spine condition are relevant and are not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1. The November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. New and material evidence having been received; the claim of entitlement to service connection for a psychogenic pain disorder with depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for a lumbar spine condition and a psychogenic pain disorder with depression have been reopened.  To the extent that the Veteran's claims for entitlement to service connection are being adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence, Generally   

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the November 2002 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

New and Material Evidence for Service Connection for a Lumbar Spine Condition   

In March 2002, the Veteran filed a claim to reopen his claim for entitlement to service connection for a lumbar spine condition.  He submitted statements from his family, his friends, and a physician regarding his claim for a lumbar spine condition.  In November 2002, the RO denied the Veteran's claim to re-open stating that no new and material evidence had been submitted to reopen his claim for a lumbar spine condition.  As the claim was not appealed and no relevant evidence was submitted within one year of the November 2002 rating decision, the claim became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).     

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a lumbar spine condition be reopened.  Records received subsequent to the November 2002 rating decision includes: records from the Huntington West Virginia VA Medical Center (VAMC), testimony provided by the Veteran at his Board hearing, and a medical opinion provided by a private physician, J.D., M.D., and a November 2013 VA examination.  

The evidence received since the November 2002 rating decision, particularly the medical opinion provided by the private orthopedic physician, relate to whether the Veteran is suffering from a lumbar spine condition that was incurred in or was aggravated by an injury that occurred during the Veteran's active duty.  The private physician opines that the Veteran currently has a diagnosis of lumbar disc disease, which at least as likely as not is the result of his military service.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim.  Accordingly, the claim for service connection for a lumbar spine condition is reopened.

New and Material Evidence for Service Connection for a Psychiatric Disorder

In March 2002, the Veteran filed a claim to for service connection for anxiety or nervousness, which was accepted as a claim to re-open for entitlement to service connection for a psychogenic pain disorder with depression, which had previously been denied in a July 1996 rating decision.  He submitted lay statements regarding his claim and outpatient treatment records from the Huntington VAMC were considered.  In November 2002, the RO denied the Veteran's claim to re-open stating that no new and material evidence had been submitted to reopen his claim for entitlement to service connection for a psychogenic pain disorder with depression.  As the claim was not appealed and no relevant evidence was submitted within one year of the November 2002 rating decision, the claim became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).     

In June 2011, the Veteran submitted a claim for service connection for PTSD, which the Veteran (through his representative) has framed as a claim for service connection for an acquired psychiatric disorder, to include: depression, anxiety, and PTSD.  To the extent that these claimed symptoms overlap with the Veteran's previously denied claims for service connection for an acquired psychiatric disorder, the Board finds that new and material evidence must be provided to re-open the Veteran's claim for service connection.  Evidence received subsequent to the November 2002 rating decision includes: statements from the Veteran, including a March 2012 PTSD questionnaire and his Board hearing testimony, records from the Huntington West Virginia VAMC, and a psychological evaluation from private psychologist, T.G. Ph.D. 

The evidence received since the November 2002 rating decision relates to the presence of a current diagnosis of depressive disorder, NOS and generalized anxiety disorder and indicates a link between the Veteran's military service and these conditions.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a psychogenic pain disorder with depression is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a lumbar spine condition is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a psychogenic pain disorder with depression is reopened.


REMAND

Upon review of the evidence, further development must be completed regarding the Veteran's claims for service connection prior to adjudication by the Board.

First, the Board notes that there are outstanding federal records that VA has either not attempted to obtain or has failed to obtain, which may be relevant.  The Veteran has repeatedly indicated that he received outpatient treatment for his back from a medical facility located at Ft. Huachuca on the date of his discharge.  The Veteran's claims file indicates that RO requested records from the affiliated Army hospital in September 1989 and October 1989, but no response from this facility is of record.  VA must make as many attempts as necessary to obtain relevant records held by a government agency, unless it is determined that they do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA) in July 1996 and letters regarding referral of the Veteran from SSA were received in 1989; however, the Veteran's SSA records have not been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the AOJ must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

While the Veteran has submitted private opinions regarding his claims for service connection, the Board finds that each of these opinions is inadequate and that new VA opinions must be obtained.  

With regard to the private opinion regarding the Veteran's back condition, the Board notes that the opinion contains internal inconsistences and fails to discuss pertinent evidence of record that detract from its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.)  The orthopedic physician initially states that the Veteran had a history of recurrent back with occupational activities pain prior to his active service, but then he provides no discussion of this pre-existing back pain when he opines that the Veteran's current low back condition is at least as likely as not a result of his military service.  Further, the core of the physician's rationale appears to be based upon (1) that negative x-rays do not disprove the presence of lumbar disc disease and (2) the fact that the Veteran has symptoms related to his left foot, which the physician states is objective evidence of lumbar radiculopathy.  However, the orthopedic physician does not discuss that records indicate that in June 1984 the Veteran also underwent a myelogram, which was reported as normal, in addition to traditional x-rays.  He also does not discuss other facts of record, which may indicate other causes for the Veteran's left foot symptoms.  The Board notes that during the Veteran's November 2013 VA examination the Veteran had a negative straight leg raising test bilaterally and that the Veteran suffers from neurofibromatosis, which the 2013 VA examiner opined has caused the left foot to be severely deformed.     

The Board, however, also finds the opinion of the 2013 VA examiner to be inadequate regarding whether service connection is warranted for the Veteran's back condition.  The examiner marked that the claimed condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  Then, in his rationale regarding this opinion he indicated that it is less likely than not (less than a 50 percent probability) that the present findings were an aggravation beyond the normal progression incurred from his military service, which indicates that the wrong standard was being used to support the cited opinion.  

While the file indicates that the Veteran reported a history of back pain with heavy labor prior to service in his report of medical history, no mention of any back problems was "noted" on his entrance examination; therefore, the Veteran is presumed to be sound at entry.  See 38 C.F.R. § 3.304(b) (2014).  Since no back injury was "noted" at entry and the lay evidence indicates that there was an in-service manifestation of a low back disability, the presumption of soundness attached and an opinion regarding the Veteran's lumbar spine condition must address whether the Veteran's lumbar spine condition clearly and unmistakably existed prior to service, whether the Veteran's lumbar spine condition clearly and unmistakably was not aggravated beyond its natural progress by an in-service injury, event, or illness, and whether the Veteran's current condition at least as likely as not is related to his active service.  See Wagner v. Principi, 370 F.3d 1089, 1992 (Fed. Cir. 2004).  Accordingly, the Board finds that a new opinion regarding the Veteran's lumbar spine condition should be obtained.  

The Board also finds that the opinion of the private psychologist to be inadequate to resolve the Veteran's claim for service connection for an acquired psychiatric disorder.  The examiner opined that the Veteran had current diagnoses of depressive disorder and generalized anxiety disorder, however, an opinion regarding whether these conditions are at least as likely as not related to service was not provided.  The examiner states that "due to his limited education and intellect he had difficulty describing precisely how his military experiences are related to his current psychological condition.  However, [the Veteran] did state, 'I seen a lot over there.  I don't know how nobody could not get affected by it.'"  While the examiner indicates that he supports an etiological connection between the Veteran's condition and his military service, he does not actually provide an opinion whether these conditions are at least as likely as not related to his military service and additionally no substantive rationale for such an opinion has been provided.  Accordingly, the opinion is afforded little probative value.  See Nieves-Rodriguez, at 295 (2008).

Also, no current VA examination related to the Veteran's current mental health condition is of record.  The Veteran was scheduled for a VA psychiatric evaluation in June 2012 and the Veteran attended the examination, but the Veteran was unable to complete the scheduled examination.  In August 2012, the Veteran provided a statement that indicated that he was unable to complete the examination for the following reasons: he was unable to sit for the period of time that the testing required; he was not able to see the questions very well, which caused him to have a panic attack; he was having severe back pain; and the thought of having to answer over 500 questions was causing him to panic.  The Board finds that the Veteran has demonstrated good cause for failing to complete the examination and that a new medical opinion should be obtained.      

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain all records from the Social Security Administration to include all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available. 

2. Then, the AOJ should make appropriate efforts to obtain any treatment records related to any treatment the Veteran may have received at any Ft. Huachuca medical facility in February 1971, particularly any outpatient treatment provided by the Raymond W. Bliss Army Health Center in February 1971.

3. After the above referenced development has been completed, request that an examiner review the Veteran's claims file and provide an opinion regarding the etiology of his currently diagnosed lumbar spine condition, to include: degenerative disc disease.  If the examiner determines that an examination of the Veteran is necessary, such an examination should be arranged.

The examiner should be presume the Veteran's lay statements to be credible, including his statements regarding an in-service low back injury in Vietnam and suffering from low back pain on the date of discharge from service, and provide an opinion as to the following:

a. Did a lumbar spine disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in February 1969?

b. If the lumbar spine disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from February 1969 through February 1971? In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease. 

c. Whether any of current lumbar spine condition is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service.

A rationale should be provided for all opinions expressed.

4. After the above referenced development has been completed, request that an examiner review the Veteran's claims file and provide an opinion regarding the etiology of any currently diagnosed acquired psychiatric disorder, to include: depressive disorder, generalized anxiety disorder, and PTSD.  If the examiner determines that an examination of the Veteran is necessary, such an examination should be arranged.

The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder was incurred as a result of his active service.  

b. Whether the Veteran has a current diagnosis of PTSD, and if PTSD is diagnosed, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's fear of hostile military or terrorist activity during service.  The examiner is specifically asked to comment regarding the Veteran's fear of mortar attacks discussed in the March 2012 PTSD questionnaire provided by the Veteran.  If PTSD is not diagnosed, please describe the criteria found to be lacking.  

A rationale should be provided for any opinions rendered.  

5. Readjudicate the remanded claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


